  Case 2:13-cv-01438-DDP-JC Document 114 Filed 10/21/19 Page 1 of 1 Page ID #:853

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          2:13-cv-01438-DDP-JC                                           Date     October 21, 2019
 Title             AJ Acosta Company Inc v. Allstate Engineering et al




 Present: The Honorable          DEAN D. PREGERSON, UNITED STATES DISTRICT JUDGE
                      Patricia Gomez                                          Maria Bustillos
                        Deputy Clerk                                     Court Reporter / Recorder
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                     James C. Diefenbach                                    Jeffrey D. Horowitz
                                                                             Craig E. Guenther


 Proceedings:                 Final Pretrial Conference


        Case called; appearances made. Court and counsel confer as reflected on the record. Plaintiff
retained new counsel. The court grants the parties’ oral request to continue the trial and allow 45 days to
pursue mediation. The court orders the parties to conduct mediation no later than December 5, 2019.
The pretrial conference is continued to January 13, 2020 at 11:00 AM, the Jury Trial is continued to
January 21, 2020 at 9:00 AM.




                                                                                                   :     2
                                                               Initials of Preparer   PG




CV 90 (10/08)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 1
